1    ELDA M. SIDHU
     General Counsel
2    Nevada Bar No. 7799
3    JANET L. MERRILL
     Assistant General Counsel
4    Nevada Bar No. 10736
     UNIVERSITY OF NEVADA, LAS VEGAS
5    4505 S. Maryland Parkway, Box 451085
     Las Vegas, Nevada 89154-1085
6    Telephone: (702) 895-5185
7    Facsimile: (702) 895-5299
     elda.sidhu@unlv.edu
8    janet.merrill@unlv.edu
     Attorneys for Defendant UNLV
9
10                                 UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA

12    TARAS KRYSA, a tenured professor at              CASE NO.: 2:20-cv-00106-JCM-NJK
      UNLV,
13
                     Plaintiff,
14                                                      STIPULATION TO EXTEND TIME TO
      v.                                                RESPOND TO PLAINTIFF’S
15                                                      OPPOSITION TO DEFENDANT
      BOARD OF REGENTS OF THE                           UNLV’S MOTION TO DISMISS FIRST
16    UNIVERSITY OF NEVADA, LAS VEGAS,                  AMENDED COMPLAINT (ECF No. 14)
      Regents JASON GEDDES, MARK W.
17    DOUBRAVA, PATRICK R. CARTER,
      AMY J. CARVALHO, CAROL DEL
18    CARLO, TREVOR HAYES, SAM                          (First Request)
      LIEBERMAN, CATHY McADOO,
19    DONALD SYLVANTEE McMICHAEL
      SR., JOHN T. MORAN, KEVIN J. PAGE,
20    LAURA E. PERKINS, RICK TRACHOK,
21                   Defendants.
22          Plaintiff Taras Krysa and Defendant the State of Nevada ex rel. Board of Regents of the

23   Nevada System of Higher Education, on behalf of the University of Nevada (“UNLV”), by and

24   through their undersigned counsel, hereby stipulate that Defendant UNLV may have through March

25   10, 2020 to respond to Plaintiff’s Opposition/Response to Defendant UNLV’s Motion to Dismiss

26   (ECF No. 14).

27          On February 4, 2020, Defendant UNLV filed a Motion to Dismiss Plaintiffs First Amended

28   Complaint, (ECF No. 9). Plaintiff filed a response on February 25, 2020 (ECF No. 14). Defendant

                                               1
1    UNLV’s Reply is due March 3, 2020, and Defendant UNLV plans to file a Reply. Plaintiff and

2    Defendant UNLV hereby agree that Defendant UNLV’s Reply shall be due on March 10, 2020.

3           This is the first stipulation for the extension of time to file a Reply to the Response and it is

4    not requested for the purpose of delay

5     DATED: March 2, 2020                              DATED: March 2, 2020
6     /s/ Janet Merrill                                 /s/ Malani Kotchka
      ELDA M. SIDHU, ESQ.                               MALANI KOTCHKA, ESQ.
7     General Counsel                                   HEJMANOWSKI & MCCREA
8     JANET L. MERRILL, ESQ.                            520 South Fourth Street, Suite 320
      Assistant General Counsel                         Las Vegas, Nevada 89101
9     UNIVERSITY OF NEVADA, LAS VEGAS                   Telephone: (702) 834-8777
      4505 S. Maryland Parkway, Box 451085              Facsimile: (702) 834-5262
10    Las Vegas, Nevada 89154-1085                      Attorney for Plaintiff
      Telephone: (702) 895-5185
11
      Facsimile: (702) 895-5299
12    Attorneys for Defendant UNLV

13
14
                                                       ORDER
15
16                                                         IT IS SO ORDERED.
17
18                                                 DATED this ____3,day
                                                          March         of March, 2020.
                                                                     2020.
19
                                                   ___________________________________________
20                                                 UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                   2
